     Case 3:20-cv-00592-RCJ-WGC Document 8 Filed 10/21/20 Page 1 of 2




 1 THE O’MARA LAW FIRM, P.C.
   DAVID C. O’MARA, ESQ.
 2 Nevada Bar No. 08599
   311 East Liberty Street
 3 Reno, Nevada 89501
   Telephone:     775-323-1321
 4 775-323-4082 (fax)
   david@omaralaw.net
 5
   Dan Backer*
 6 POLITICAL.LAW PLLC

 7 441 N. Lee St., Suite 300
   Alexandria, VA 22314
 8 (202) 210-5431
   dan@political.law
 9 Pro Hac Vice motion forthcoming

10 Attorneys for Plaintiff

11
                                 UNITED STATES DISTRICT COURT
12
                                        DISTRICT OF NEVADA
13
     MAKE LIBERTY WIN,                              )
14                                                  )   Case No. 3:20-cv-00592
                                  Plaintiff,        )
15                                                  )
            vs.                                     )
16                                                  )
   BARBARA K. CEGAVSKE, in her official             )
17 capacity as SECRETARY OF STATE OF                )
   NEVADA,                                          )
18                                                  )
                           Defendant(s).            )
19                                                  )
20                         ORDER GRANTING PLAINTIFFS’ MOTION
21                FOR EXPEDITED BRIEFING SCHEDULE AND CONSIDERATION
                      OF THEIR MOTION FOR PRELIMINARY INJUNCTION
22
            Having considered Plaintiff’s Motion for Expedited Briefing Schedule and Consideration
23
     of Their Motion for Preliminary Injunction, any Opposition thereto, and for good cause shown, it
24

25 is hereby:

26          ORDERED that Plaintiff’s Motion is GRANTED;

27

28
                                                  -1-
     Case
      Case3:20-cv-00592-RCJ-WGC
           3:20-cv-00592-RCJ-WGC Document
                                  Document3-1
                                           8 Filed
                                              Filed10/21/20
                                                    10/19/20 Page
                                                              Page22ofof22




            FURTHER ORDERED that Defendant shall file an Opposition Memorandum no later than
 1

 2 seven (7) days after service of Plaintiff’s Complaint and Motion for Preliminary Injunction;

 3          FURTHER ORDERED that Plaintiff shall file a Reply Memorandum, if any, no later than

 4 three (3) days after service of Defendant’s Opposition Memorandum;

 5
            FURTHER ORDERED that this Court shall grant expedited consideration to this motion.
 6
            IT IS SO ORDERED
 7
            DATED: October 21, 2020.
 8
                                                        ________________________________
 9
                                                        United States District Judge
10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
                                                  -2-
